Citation Nr: 1400555	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-06 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as emphysema.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to November 1959. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision by the RO in Cleveland, Ohio that in pertinent part, denied entitlement to service connection for a respiratory disorder claimed as emphysema.

In February 2010, the Veteran requested a hearing before a Veterans Law Judge at his local RO, but subsequently informed the RO that he would not be able to attend the hearing that was scheduled in October 2011.  In January 2012, the Veteran's representative sought additional clarification at the Board's request and confirmed in writing that the Veteran wanted the Board to proceed with adjudication on the basis of the evidence already of record.  Therefore, the Veteran's hearing request has been withdrawn.  See 38 C.F.R. § 20.704(e) (2013).

In February 2012, November 2012, and March 2013, the Board remanded this appeal to the Appeals Management Center (AMC) for additional evidentiary development.  The case was subsequently returned to the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the competent and credible evidence indicates that the Veteran's current respiratory disorder (chronic obstructive pulmonary disease (COPD)) began many years after his active military service and was not caused by any incident of service. 


CONCLUSION OF LAW

A respiratory disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

Here, a December 2008 letter was sent to the Veteran regarding his service connection claim, prior to the January 2009 rating decision on appeal.  This letter provided notice regarding what information and evidence is needed to substantiate the claim for service connection.  The letter advised as to what information and evidence must be submitted by the Veteran, and the types of evidence that will be obtained by VA, and provided him with notice of the information and evidence needed to establish a disability rating and an effective date for his claimed disability.  

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); see also Bernard v. Brown, 4 Vet. App. 384   (1993).  The Veteran has submitted written statements in support of his claim.  A review of the claims file shows that the RO has obtained pertinent VA and private treatment records, and arranged for a VA compensation examination in November 2012 and an addendum medical opinion in October 2013.  The Board finds that the November 2012/October 2013 VA examiner provided adequate medical opinions regarding the etiology of the claimed respiratory disorder after a clinical examination and review of the claims file, medical records, and the Veteran's reported history.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that the November 2012 and October 2013 medical opinions are adequate as they collectively provide the information needed to properly adjudicate the claim for service connection.  

The Board further finds that the RO has substantially complied with its February 2012, November 2012, and March 2013 remand orders.  In this regard, the Board directed that the AMC should obtain any additional treatment records, arrange for a VA medical examination and opinion, and attempt to verify the Veteran's claimed asbestos exposure, and this was done.  The AMC has repeatedly contacted the Department of the Navy, Naval Sea Systems Command (NAVSEA), and also wrote to the Veteran in July 2013 and asked him to provide additional information regarding his claimed asbestos exposure in service, and he did not respond.  The Board also observes that the Veteran has never been diagnosed with asbestos-related lung disease.  Therefore, the Board finds that no further development is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board concludes that all the identified and available records and medical evidence have been obtained in order to make a determination as to this claim. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Analysis

The Veteran contends that his current respiratory disorder, to include emphysema, was incurred during service as a result of breathing the spun glass and nylon that were in the armored vests he repaired in service.  He also relates that during service, he walked guard duty in below-zero temperatures, and frequently chipped paint when aboard ships.  He also stated that he was given cigarettes in his C-rations during service.  See his statements received in February 2009 and October 2011.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107  (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a causal relationship or correlation between the current disability and the disease or injury incurred or aggravated during service - which is the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

When, however, chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, a showing of continuity of symptomatology following service is required to support the claim.  Aside from having supporting medical nexus evidence establishing the required linkage between the currently claimed disability and service, a Veteran may establish chronicity of disease or injury in service by alternatively showing continuity of symptomatology since service under 38 C.F.R. § 3.303(b), but only if he has one of the "chronic diseases" specifically enumerated at 38 C.F.R. § 3.309(a).  See generally Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The essence of 38 C.F.R. § 3.303(b) is continuous symptoms, not continuous treatment for them.  See Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  The specific diseases listed in § 3.309(a) also may be presumed to have been incurred in service if manifested to the required minimum compensable degree of at least 10-percent disabling within the initial post-service year.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.309(a).  Neither COPD nor emphysema is one of these listed chronic diseases, however, so they are not subject to these lesser pleading and proof requirements.  

For a claim, as here, received by VA after June 9, 1998, service connection is expressly precluded for any disability related to chronic tobacco use (smoking). See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  This statute and regulation, however, do not preclude the establishment of service connection based upon a finding that a disease or an injury (even if tobacco-related) became manifest or was aggravated during active service or became manifest to the requisite degree of disability during any applicable presumptive period specified in 38 U.S.C.A. §§ 1112 or 1116.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

VA compensation may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Here, the evidence reflects that during the appeal, the Veteran has been diagnosed with chronic obstructive pulmonary disease (COPD).  See report of November 2012 VA examination.  Degmetich, supra.  

Resolution of his appeal turns on whether the current COPD is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

The Veteran served on active duty in the U.S. Marine Corps from July 1953 to November 1959.  Service personnel records show that he was a laundry machine operator, a company clerk, and then a Lea & Tex repairman for the remainder of his service.  His DD 214 shows that his military occupational specialty (MOS) was reclamation and salvage man.

Service treatment records (STRs) show that the Veteran's lungs and chest were clinically normal on enlistment examination in July 1953.  At that time, the Veteran gave a history of pneumonia in 1949, and said his mother had tuberculosis.  A July 1953 chest X-ray study revealed healed primary complex, bilateral, with no current disability.  A March 1955 chest X-ray study revealed no evidence of active pulmonary, cardiovascular or diaphragmatic pathology.  A March 1956 chest X-ray study was negative.  On reenlistment medical examination in November 1956, the Veteran's lungs and chest were normal.  An October 1958 chest X-ray study was negative.  A November 1958 treatment note reflects that the Veteran complained of chest pain upon breathing for the past week.  He denied cough and history of trauma.  He gave a past history of frequent bouts of pneumonia.  A physical examination was essentially negative.  The diagnostic impression was pleurisy.  A November 1958 chest X-ray study was essentially negative.  A November 1959 note reflects that the Veteran was examined and found physically qualified for release from active duty, and a chest X-ray study was negative.  A report of a November 1959 medical examination performed upon release from active duty reflects that the Veteran's lungs and chest were clinically normal.  The report indicates that a chest X-ray study was negative.  

Post-service private medical records from Grant Hospital dated in 1967 reflect that the Veteran was seen for urinary complaints.  A September 1967 examination report reflects that his chest was clear to auscultation and percussion.  It was noted that the Veteran smoked one pack of cigarettes per day since he was 17 years old, but did not have shortness of breath.  It was noted that his mother had tuberculosis when he was a child.

In February 1968, the Veteran filed his original claim for service connection, and claimed entitlement to service connection for kidney trouble.  He did not claim service connection for a respiratory disorder.

On VA general medical examination in December 1968, the Veteran complained of a urinary problem.  He had no complaints with respect to his lungs or respiratory system.  On physical examination, the examiner indicated that there were no specific abnormalities with respect to the respiratory system.  A December 1968 chest X-ray study was unremarkable.  A respiratory disorder was not diagnosed.

In a February 2009 statement, the Veteran said he never filed a claim within one year of separation from service because he was in his early 20s then, and "...what Marine has pain that young, But now I'm 74 years old and its all coming back on me."  He said that he had received different opinions from different doctors; one told him that he had a large white mass in one lung, and another said it was emphysema.  He said he had not smoked in 20 years.  In an October 2011 statement, he said he was never given an X-ray at the time of his 1959 discharge.  

Post-service medical records are negative for a respiratory disorder until 2010.  A February 2010 VA outpatient treatment record reflects that the Veteran presented to a primary care provider for enrollment into the VA medical care system.  He reported that he had multiple medical problems, including COPD.  He reported that he was a non-smoker.  The pertinent diagnostic assessment was COPD.

In a November 2011 written brief, the Veteran's representative reiterated the Veteran's assertions, and also contended that the Veteran was exposed to asbestos while aboard ships.

The Board's February 2012 remand directed the AMC to undertake appropriate development to determine whether the Veteran was exposed to asbestos at the duties and locations where he was assigned during service, by contacting the relevant Department of Defense office.  In April 2012, the AMC contacted the Department of the Navy, Naval Sea Systems Command (NAVSEA), for verification of asbestos exposure during the Veteran's service from July 1953 to November 1959 in the 3rd Service Regiment, 3rd Marine Division.  NAVSEA conducted a search of the Navy Asbestos Litigation Support Office (NAVALSO) database and found no documents related to this request. 

In November 2012, the Veteran was provided with a VA examination.  The examiner noted that the claims file was reviewed.  The Veteran reported that he developed COPD about 20 years ago.  He had a history of tobaccoism and stopped smoking about 25 years ago after smoking for over 30 years.  He said he repaired jackets during service that contained spun glass and nylon, and was also involved in chipping paint.  After service he worked for the post office as a mail carrier.  Currently he had frequent shortness of breath that was provoked by walking.  The only respiratory condition that was diagnosed at this examination was COPD.  The examiner indicated that the Veteran did not have multiple respiratory conditions.  A chest X-ray study was performed, and the diagnostic impression was blunting of the costophrenic angles bilaterally suggesting pleural effusions.

The VA examiner concluded that the claimed respiratory disorder was less likely than not (less than 50 percent possibility) incurred in or caused by the claimed in-service injury, event or illness.  In his supporting rationale, the examiner noted the Veteran's report of exposure to spun glass, nylon and paint chips in service, and stated that there was no causal relationship or nexus between exposure to these agents and COPD.  He observed that manufactured spun glass may increase the risk of silicosis, but working with the manufactured product does not.  The examiner added that nonetheless, the Veteran's recent radiograph showed no evidence of silicosis.  He added that blunting of the costophrenic angles suggested the possibility of pleural effusions, but these incidental findings are not related to COPD or prior remote exposures.  He noted that the Veteran also had an episode of pleurisy in service, and stated that this is a self-limited condition that does not portend permanent residuals or chronic disability.  He also noted that the clinical evaluation of the lungs was normal at separation from service, and indicated that there is no causal relationship between pleurisy and COPD.  He noted that the Veteran had a long history of prior tobaccoism, and that cigarette smoking is overwhelmingly the most important risk factor for the development of COPD.  He concluded that the Veteran's COPD was not caused by or a result of service.  

VA medical records reflect that pulmonary function tests were performed in January 2013, and showed moderate obstructive physiology.  The examiner indicated that the results were consistent with emphysema.  

Since the March 2013 Board remand, additional service personnel records were obtained.  These records do not reflect asbestos exposure.

In July 2013, the AMC made another attempt to verify the claimed asbestos exposure, and provided a complete list of the Veteran's occupations and units in service in its request to NAVSEA.  In September 2013, the NAVSEA reiterated that a search of the NAVALSO database revealed no documents related to this request.

As noted above, the AMC wrote to the Veteran in July 2013 and asked him to provide additional information regarding any asbestos exposure in service, and he did not respond.

In an October 2013 VA medical opinion, the examiner who conducted the November 2012 VA examination reviewed the claims file and again opined that the claimed respiratory disorder was less likely than not (less than 50 percent possibility) incurred in or caused by the claimed in-service injury, event or illness.  He stated that COPD does not generally cause effusions, and as noted, the Veteran's COPD is related to tobaccoism.  He stated that there is no evidence that the Veteran has "COPD effusions" that may be related to prior asbestos exposure.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account  for the evidence which it finds to be persuasive or  unpersuasive, and provide the reasons for its rejection of  any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony  may be heard and considered by the trier of fact, while credibility is a factual determination going to the  probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of  testimony, it does not affect competency to testify").

The Board notes that the Veteran has never asserted that he had continuous lung symptoms ever since service.  Rather, he contends that his current COPD is related to service.  Regardless, as noted above, the Veteran's current respiratory disorders, COPD and emphysema, are not subject to service connection based upon continuity of symptomatology.  See Walker, supra.  

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated  by contemporaneous medical evidence such as actual treatment  records (e.g., STRs, etc).  In other words, the Board cannot determine lay evidence lacks credibility merely because it  is unaccompanied by contemporaneous medical evidence,  although this may factor into the Board's decision of  whether the evidence is ultimately probative. The Federal  Circuit Court has recognized the Board's "authority to  discount the weight and probity of evidence in light of its  own inherent characteristics and its relationship to other  items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board therefore may consider the absence of any indication of a relevant medical complaint  until relatively long after service as one factor, though not the only or sole factor, in determining whether a  disease or an injury in service resulted in chronic or  persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence weighing  against a party, must not be equated with the absence of  substantive evidence). 

In cases involving combat, VA is prohibited from drawing an inference from silence in the STRs.  But in cases, as here, where this inference is not prohibited  [i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been  recorded in the STRs.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (For non-combat Veterans providing non-medical related lay testimony regarding an event during service,  Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's  statements.)  In this circumstance, the Board must make two preliminary findings in order to rely on this inference (see Kahana):  first, the Board must find that the STRs appear to be complete, at least in relevant part.  If the STRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence.  Second, if the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues.

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability,  the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing  separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

The Veteran in this case served in Korea during wartime, and participated in the defense of United Nations positions in Korea.  He does not contend that his current respiratory disorder was incurred in combat.  Moreover, his STRs appear to be complete in relevant part, in turn meaning it is acceptable for the Board to have expectation of some complaint, treatment or diagnosis regarding a respiratory disorder while in service.  So this is evidence weighing against the assertion that his COPD began in service.  This does not preclude granting service connection, however, because even disorders initially diagnosed after service may be service connected if the evidence, including that pertinent to service, establishes the disorder was incurred in service.  See 38 C.F.R. § 3.303(d). 

The Veteran's STRs are entirely negative for COPD and emphysema, including during multiple chest X-ray studies.  STRs reflect a single episode of pleurisy, but the Veteran's lungs and chest were normal on subsequent separation examination and on chest X-ray study, and the November 2012 VA examiner has indicated that the current respiratory disorder is not related to the single in-service episode of pleurisy.

Evidence weighing against his claim includes the fact that STRs are negative for COPD and emphysema, a report of a VA general medical examination in December 1968, at which time his respiratory system was normal and a December 1968 chest X-ray study that was negative, and the absence of competent evidence linking the current respiratory disorders with service.

The post-service medical evidence does not reflect any complaints or treatment related to a respiratory disorder for more than 40 years following the conclusion of his service, although the Veteran reported in 2010 that he had a history of this condition.  Throughout this appeal, the Veteran has consistently asserted that his respiratory disorder is related to service.  However, there is no medical evidence of complaints or treatment for COPD or emphysema prior to 2010, and he did not file a claim for service connection for a respiratory disorder in 1968, despite filing a claim for service connection of a urinary condition at that time, which weighs against his more recent assertion that he has longstanding respiratory difficulties that relate to service.

Moreover, the November 2012 VA examiner (who also wrote an October 2013 addendum opinion) has disassociated any current respiratory disorder from service, after reviewing the prior clinical examination and conducting a review of his claims file, medical records, and lay statements.  Instead, he related the current COPD to the Veteran's long history of smoking.  This is noteworthy because for a claim, as here, filed on or after June 9, 1998, there is an express prohibition against granting service connection for any disability resulting from injury or disease attributable to chronic smoking.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.

Considered together, the November 2012 medical examination report and the October 2013 addendum is of high probative value because the VA examiner is qualified to comment on the etiology of the claimed disorder, a physical examination was conducted, and the examiner reviewed his medical records, and considered the Veteran's reported history of exposure to spun glass, nylon, chipped paint, and asbestos during service.  The examiner had the benefit of reviewing the Veteran's claims file and, thus, not only considered what is said to have occurred during service but also during the many years since.  The opinions are well reasoned, detailed, and consistent with the other evidence of record.  Prejean v.  West, 13 Vet. App. 444 (2000).  But, even more importantly,  this commenting VA examiner sufficiently discussed the underlying medical rationale of the opinions, which, rather than mere review of the claims file, is more so where the  probative value of the opinions is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Although the Veteran and his representative have asserted that his current respiratory disorder is related to various exposures during service, including spun glass, nylon, chipped paint, and asbestos, as lay persons, they have not been shown to have the necessary training or expertise to competently provide a medical nexus opinion as to the etiology of his COPD/emphysema, which is not the type of condition that is readily amenable to probative lay comment regarding their appropriate diagnosis and etiology.

The Board therefore finds that the most probative evidence is against the claim. And since, for the reasons and bases discussed, the preponderance of the evidence is against the claim, there is no reasonable doubt to resolve in the Veteran's favor, and his claims for service connection for a respiratory disorder must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 







							(Continued on the next page)

ORDER

Service connection for a respiratory disorder is denied.




______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


